Citation Nr: 1549595	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  02-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a digestive disorder, including as a result of exposure to lead-based paint.   

2. Entitlement to an initial rating greater than 50 percent for the period from November 6, 2002 through March 7, 2012 for an anxiety disorder with cognitive impairment. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 8, 2012. 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003, September 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an October 2004 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated an October 2004 decision which, in pertinent part, denied the service connection claims for a digestive disorder and memory and concentration problems, and remanded the case for further action.  The Board then remanded the claims for further development in August 2009.  In the September 2010 rating decision, the RO granted service connection for an anxiety disorder with memory and concentration loss effective November 6, 2002.  The Veteran perfected an appeal of this decision with regard to the initial rating assigned.  A June 2012 rating decision subsequently granted a 100 percent rating for this disorder effective March 8, 2012.  The Veteran continues to disagree with the initial rating assigned his psychiatric and cognitive disability prior to this date. 

The Board remanded this claim in August 2013 for further development.  It now returns for appellate review. 

The service connection claim for a digestive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

From November 6, 2002 to March 7, 2012, the Veteran's anxiety disorder with memory and concentration impairment has been manifested, in relevant part, by near-continuous symptoms of anxiety and cognitive impairment affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including at work or in a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control, with deficiencies in most areas, including work, family relations, and mood. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 70 percent, but no higher, for anxiety disorder with memory and concentration impairment are satisfied from November 6, 2002 to March 7, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9326-9413 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in January 2003 and July 2014 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records and examination reports have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  An October 2003 Social Security Administration (SSA) psychiatric and physical evaluation report is also of record.  SSA has indicated that it has no other records for the Veteran and that he is not in receipt of SSA disability benefits.  According to the Veteran, all of his treatment has been received through VA during the pendency of this claim, and he has not identified any other records or evidence he wished to submit or have VA obtain.  

The Board notes that an April 2013 supplemental statement of the case (SSOC) referred to a VA treatment record dated March 03, 2003 reflecting a Global Assessment of Functioning (GAF) score of 90, and the Veteran's representative stated in a July 2013 letter that he was unable to find this record in his copy of the claims file.  In its August 2013 remand directive, the Board instructed the AOJ to locate this record, or to proceed with adjudication if it could not be found.  Upon further review, there is a VA treatment record dated March 31 2003 showing a GAF score of 90, and this record has been in the file since April 2003.  The Board assumes that the April 2003 SSOC was referring to this record, and erroneously provided a date of March 3, 2003 rather than March 31, 2003, since the GAF score and the date are otherwise the same.  Thus, this record is already in the claims file. There are no outstanding records that have been identified.   

Additionally, VA psychiatric and neurological examinations were performed in June 2010, September 2010, March 2012, and February 2013 that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  As this appeal concerns the evaluation of the Veteran's psychiatric and cognitive disorder prior to March 2012, further examination is not warranted.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board's August 2013 remand directives instructing the AOJ to undertake additional evidentiary development and provide appropriate notice under the VCAA have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran contends that a rating greater than 50 percent is warranted for his anxiety disorder with cognitive impairment prior to March 8, 2012.  For the following reasons, the Board finds the criteria for a rating of 70 percent, but no higher, are satisfied from November 6, 2002 to March 7, 2012.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's psychiatric and cognitive impairment has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413-9326.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Diagnostic Code 9413 pertains to unspecified anxiety disorder, and DC 9326 pertains to major or mild neurocognitive disorder due to another medical condition or substance/medication-induced major or mild neurocognitive disorder.  Id.  Almost all mental health disorders, including the ones at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).


A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, a March 2001 VA treatment record shows that the Veteran was hospitalized for shortness of breath due to chronic obstructive disease, and reflects that the Veteran was observed by a companion to have periods of confusion with the increase in his coughing.  His discharge diagnoses included "confusional episodes, etiology undetermined," and an anxiety reaction. 

During the Veteran's March 2001 hospitalization at VA, he underwent a neurological examination due to "mental status changes."  In this regard, his companion noted that he would say things that did not make sense.  On examination, he was alert and oriented to time, place, day, date, month and year.  He answered questions appropriately and followed commands appropriately.  

An October 2003 SSA psychiatric evaluation report states that the Veteran was casually groomed and fairly neat in his appearance.  He was alert and oriented.  His speech was logical, goal-directed, and fully intelligible.  His "affective presentation" was depressed.  The Veteran reported symptoms of irritability, mood swings, and lack of drive or energy.  He stated that he did not care about being around other people, and that this was out of character for him.  He also had problems with memory and concentration.  He stated that he had to leave notes in order to "keep up with things."  He further described continuous difficulties with depressive symptoms including depressed mood, decreased sleep, decreased appetite, decreased energy, being easily distracted, experiencing racing and ruminating thoughts, having increased irritability, being withdrawn, feeling helpless and hopeless, feeling worthless, feeling restless, having decreased sexual desire, having difficulties with concentration and memory, and having symptoms of anhedonia.  He also reported uncontrollable anxiety and worry about numerous life situations, including his health, finances, and being in social situations.  The examiner noted that these symptoms met the diagnostic criteria for generalized anxiety disorder.  The Veteran did not have a history of suicidal behavior.  He denied any current or previous suicidal or homicidal ideation, plan, or intent.  

The October 2003 SSA examination further reflects that the Veteran had been unemployed for the past year.  He spent his time watching television and listening to music.  He stated that he used to enjoy gardening and yard work, but could not do these activities any more due to physical limitations. 

The October 2003 SSA examination report reflects that on examination, the Veteran was oriented to time, place, person, and purpose.  He knew the day and year, but did not know the month.  His memory for immediate information was rated as poor on testing.  He evidenced intact remote memory functioning as he could relate events from his life in a logical, coherent and consistent fashion.  His functional memory was rated as poor based on testing.  The Veteran exhibited difficulties in his ability to sustain concentration and focus on testing.  The examiner diagnosed severe major depression without psychotic features and a generalized anxiety disorder.  The examiner assigned a GAF score of 45 to 55, and found that in the past year it has been 55 to 65.  

With regard to limitations in various areas of functioning, the examiner found that in the area of understanding and memory, the Veteran's ability to remember locations and work-like procedures was moderately limited (defined as between 1/3 and 2/3 of the time), his ability to understand and remember very short and simple instructions was not significantly limited, and his ability to understand and remember detailed instructions was markedly limited (2/3 of the time or more).  In the area of sustained concentration and persistence, the Veteran had marked limitations in his ability to carry out detailed instructions, to maintain attention and concentration for extended periods, to perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances, to sustain an ordinary routine without special supervision, to work in coordination with or proximity to others without being distracted by them, and to complete a normal work day and work week without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods.  He had moderate limitations in his ability to carry out very short and simple instructions and to make simply work-related decisions.  In the area of social interaction, he had marked limitations in his ability to accept instructions and respond appropriately to criticism from supervisors, and in his ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  He had moderate limitations in his ability to interact appropriately with the general public and to ask simple questions or request assistance.  He had no significant limitations in his ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  In the area of adaption, he had marked limitations in the ability to respond appropriately to changes in the work setting, and moderate limitations in the ability to be aware of normal hazards and take appropriate precautions, to travel to unfamiliar places or use public transportation, and to set realistic goals or make plans independently of others. 

A January 2004 VA general examination report reflects that the Veteran was on medication for depression.  He appeared alert and carried on a normal conversation.  The Board notes that the record otherwise indicates that the Veteran was on medication for sleep impairment, but did not receive psychiatric treatment or medication. 

The June 2010 VA examination report reflects that the Veteran's occupational functioning was fair to poor due to memory and concentration problems.  On examination, the Veteran was alert, oriented x 3, and cooperative.  His thought process was goal-directed and his thought content was without auditory or visual hallucinations, suicidal ideation, or homicidal ideation.  His mood was "nervous" and "agitated."  His affect was irritable and restricted in range.  There were times when he would get agitated, as evidenced by sweating, getting flushed, and face turning red, which typically happened when his memory or concentration difficulties gave him trouble during the evaluation.  

With regard to maintenance of personal hygiene and activities of daily living, the Veteran showered, changed his clothing, and brushed his teeth independently without reminders on a daily basis.  His caretaker cooked, administered his medications, did grocery shopping, and "generally manage[d] his life due to problems with memory and concentration."   

With regard to orientation, the Veteran knew the day of the month, but did not know the month or year.  With regard to memory loss, he frequently lost his keys or forgot to take them and other important items such as his coat with him.  He also forgot names of long-time acquaintances.  

With regard to concentration, he would lose his train of thought mid-sentence and had to re-read paragraphs because he forgot what he had just read.  These problems caused agitation and strain within his interpersonal relationships.  

Regarding impulse control, the Veteran had angry outbursts including with strangers that could involve yelling, cursing, slapping people, and fighting.  His caretaker did all of his shopping and did not take him out due to his difficulty controlling his anger.  His son took him to a local café on a regular basis, but only when it was sparsely populated to decrease the chances of altercations.  

He did not exhibit obsessive or ritualistic behavior.  He did not have panic attacks.  His speech patterns were "Ok."  He experienced anxiety on a daily basis with symptoms including agitation, muscle tension, significant nail biting (with evidence of extremely shortened nail beds on examination), irritability, being easily frustrated, and nervousness.  He experienced a depressed mood a few times per month, with symptoms of agitation, irritability, and social withdrawal.   

With regard to employment, the Veteran stated that he was self-employed for about twenty years, but stopped actively working about fifteen years earlier due to a combination of physical pain and problems with memory loss and concentration. 

With regard to his marital history, he had been married for fifteen years before his marriage ended in divorce over twenty years earlier.  He had been in relationships since his divorce but none in the past ten years, with "some strain caused by his angry outbursts."  

With regard to other family relationships, the Veteran had a close relationship with one son, and "conflictual relationships with his other children."  

With regard to social functioning, the Veteran had no friends and interacted with no one other than his son and his caretaker.  It was noted that his son had moved in with him a few weeks earlier due to the Veteran's difficulty controlling his increasing angry outbursts and confrontations with others. 

In summarizing the Veteran's current psychosocial functional status, the June 2010 VA examiner stated that the Veteran's social functioning was impacted by his mental health symptoms including daily anxiety, agitation, muscle tension, significant nail biting, irritability, being easily frustrated, nervousness, only partially oriented, problems controlling angry outbursts, verbal and physical aggression, memory and concentration problems, strained and conflictual interpersonal relationships, lack of friends, and limited leisure interests.  The examiner noted that according to the Veteran's caretaker and his son, who were present at the examination, his memory and concentration problems had been present for at least fifteen years, but with significant increases in the past year.  The examiner diagnosed an unspecified anxiety disorder with memory and concentration problems.  A GAF score of 50 was assigned.  The examiner explained that the GAF score was based on the aforementioned psychosocial functional status.  The Board notes that a GAF score of 50 indicates serious symptoms or functional impairment.  See DSM-IV. 

The RO assigned a rating of 100 percent as of the date of a March 2012 VA psychiatric examination report.  This examination report reflects a medical history and symptoms similar to those recorded in the above examination reports.  On examination, the Veteran's speech was clear and discernible.  His mood and affect were appropriate and congruent.  His thought processes were goal directed.  However, he did appear to have some lapses in memory during the examination, and would sometimes repeat information already provided to the examiner.  The Veteran was oriented to month, day, and place, but not to year or date.  He stated that it was 2011 instead of 2012, and that it was the 9th rather than the 8th of March.  He did not exhibit delusions or hallucinations.  His thought content was devoid of suicidal or homicidal ideation.  The Veteran's score on a mental status examination suggested dementia.  The examiner also noted that the Veteran had difficulty with delayed recall on testing.  The examiner diagnosed dementia and anxiety disorder, not otherwise specified.  The Board notes that this examiner clarified in a May 2012 addendum to this report that the Veteran had cognitive and psychiatric disorders, and that the diagnosis of dementia was based on his service-connected memory difficulties.  Based on the above examination, the March 2012 VA examiner assigned a GAF score of 50.  The examiner observed that the Veteran "appeared to meet the criteria for unemployability based solely upon his service connected condition."  

Resolving reasonable doubt, the Board finds that the criteria for a 70 percent rating for the Veteran's psychiatric disorder were more nearly approximated from November 6, 2002 through March 7, 2012.  The evidence shows that the Veteran's anxiety symptoms with memory and concentration impairment are near-continuous in nature and significantly impact his ability to function independently, appropriately and effectively.  See 38 C.F.R. § 4.130, Rating Formula.  As noted in the June 2010 VA examination report, the Veteran experienced anxiety on a daily basis with symptoms including agitation, muscle tension, significant nail biting, irritability, being easily frustrated, and nervousness.  Moreover, his caretaker "generally manage[d] his life due to problems with memory and concentration."  The examination reports, including the October 2003 SSA examination, also show only partial orientation, in that he usually did not know what month or year it was.  The October 2003 SSA psychiatric evaluation similarly reflects that the Veteran's memory for immediate information and his functional memory were poor on testing, and that he exhibited difficulties in his ability to sustain concentration and focus on testing.  These findings appear consistent with the memory and concentration impairment noted in the June 2010 and March 2012 VA examination reports, and further supports a finding of near-continuous symptoms significantly impacting his ability to function independently, appropriately and effectively since November 2002.  See id.

The evidence also shows impaired impulse control, as evidenced by the Veteran's angry outbursts including with strangers that could involve yelling, cursing, slapping people, and fighting.  See id.  Although this might not represent the severity of the impaired impulse control contemplated by a 70 percent rating, his difficulty controlling his outburst was such that his caretaker did not take him out, and his son only took him to a local café when it was sparsely populated to decrease the chances of altercations.  When considered in light of the totality of his other symptoms, his anger outbursts further support entitlement to a 70 percent rating.  See id. 

The Veteran also has difficulty in adapting to stressful circumstances, including at work or a work-like setting.  See id.  According to the June 2010 VA examination report, the Veteran discontinued working due to memory loss and concentration.  In the March 2012 VA examination report, the examiner concluded that the Veteran's psychiatric disorder appeared to satisfy the criteria for unemployability, and highlighted his memory and concentration problems in the report.  The symptoms and clinical findings in that report upon which this conclusion is based are more or less the same as those recorded in the June 2010 VA examination report.  This conclusion further supports a finding of difficulty adapting to stressful circumstances.  The June 2010 VA examination report also notes that the Veteran interacted with no one other than his son and a caretaker, and that his relationships with them were impacted by his irritability, which supports a finding of an inability to establish and maintain effective relationships.  In the October 2003 SSA psychiatric evaluation report, the examiner found that the Veteran had marked limitations in many areas, including in his abilities to accept instructions and respond appropriately to criticism from supervisors, to get along with coworkers or peers without distracting them or exhibiting behavioral extremes, to maintain attention and concentration for extended periods, to perform activities within a schedule, maintain regular attendance, to be punctual within customary tolerances, to sustain an ordinary routine without special supervision, to work in coordination with or proximity to others without being distracted by them, to complete a normal work day and work week without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods.  These findings further support difficulty adapting to stressful circumstances (as defined in the criteria for a 70 percent rating) since November 2002.  See id.

Finally, the GAF scores assigned showing serious symptoms or functional impairment also support assignment of a 70 percent rating since November 2002 when considered in light of the above symptoms and functional impairment.  The GAF score in the range of 45 to 55 assigned in the October 2003 VA examination report is consistent with the GAF scores of 50 assigned in the June 2010 and March 2012 VA examination reports.  A GAF score in the range of 45 to 55 indicates serious to moderate symptoms or functional impairment, and a score of 50 indicates serious symptoms or functional impairment.  See DSM-IV.  Although the October 2003 SSA examiner indicated that the severity of the Veteran symptoms could be as high as 55, they could also be as low as 45, which is more severe than the GAF score of 50 assigned in the later VA examination reports.  The similarity in these scores suggests that the Veteran's psychiatric disorder has been more or less at the same level of severity throughout this time period, and is generally manifested by serious symptomatology and functional impairment.  

The evidence prior to the October 2003 SSA examination report is sparse, and only shows that the Veteran exhibited periods of confusion, as reflected in the March 2001 VA hospitalization records.  Resolving reasonable doubt, the Board assumes that the symptoms and clinical findings in the October 2003 SSA examination report were present as early as November 2002, absent evidence to the contrary.  As explained above, the findings in this report support entitlement to a 70 percent rating, especially when viewed in light of the subsequent findings in the June 2010 and March 2012 VA examination reports, which were made upon more or less the same symptoms and cognitive impairment as that reflected in the October 2003 SSA report.  The Veteran's history of anxiety and cognitive impairment for a number of years prior to that report, as stated by the Veteran and as evidenced by the March 2001 VA treatment records, also supports this finding.  Moreover, the October 2003 SSA examination represents the first comprehensive psychiatric assessment of record.  

With regard to the occupational and social impairment contemplated by a 70 percent rating, the evidence clearly shows that the Veteran has had deficiencies in most areas due to his psychiatric symptoms, as reflected in the examination reports discussed above.  See 38 C.F.R. § 4.130, Rating Formula.  In particular, they show deficiencies with respect to work in terms of the Veteran's marked limitations in carrying out duties of employment, sustaining occupational activity and working with others due to his cognitive impairment and psychiatric symptoms, family relations due to his irritability and angry outbursts, and his mood due to irritability, depression, and anxiety.  

The preponderance of the evidence weighs against a 100 percent rating under the Rating Formula prior to March 8, 2012.  Although the March 2012 VA examiner found that the Veteran's disorder appeared to meet the criteria for unemployability, total occupational impairment (assuming such existed at the time of this examination) is not sufficient to warrant a 100 percent rating absent symptoms equivalent in severity to those set forth in the criteria for a 100 percent rating.  See Vazques-Claudio, 713 F.3d at 116, 188.  The preponderance of the evidence weighs against such equivalency.  The October 2003 SSA examination report and the June 2010 and March 2012 VA examination reports show that the Veteran's communication, speech, and thought process and content were essentially normal, with no hallucinations or delusions.  This evidence weighs against symptoms equivalent in severity to gross impairment in thought processes or communication or persistent delusions or hallucinations.  See 38 C.F.R. § 4.130, Rating Formula. 

The Veteran's reported anger outbursts and physical altercations are contemplated by the rating criteria for a 70 percent rating, which include impaired impulse control, including periods of unprovoked violence.  They do not amount to "grossly inappropriate behavior," as required for a 100 percent rating.  Grossly inappropriate behavior must necessarily be more severe than the unprovoked violence and impaired impulse control already contemplated by a 70 percent rating.  The Veteran's irritability and angry outbursts are thus not equivalent in severity to grossly inappropriate behavior. 

The Veteran also does not pose a persistent danger of hurting himself or others, as he has consistently denied suicidal ideation or homicidal ideation, let alone intent or plan.  

The evidence also shows that he is able to groom himself independently without reminders on a daily basis, and his grooming and appearance were not noted to be deficient on examination.  This evidence weighs against intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See id.  Although he has a caretaker to do his shopping and cooking, the evidence shows that he also has significant physical problems that also limit his ability to do these activities, as alluded to in the October 2003 SSA examination report and as amply documented in the record.  The evidence does not show that his psychiatric disorder is so severe that it alone prevents him from going out to shop.  Although his caretaker does not take him out due to his irritably, this does not equate to intermittent inability to perform activities of daily living due to psychiatric symptoms.  It simply shows a convenient arrangement to help the Veteran avoid triggers of anger and irritability.  Put another way, the evidence does not suggest that the sole or even principal reason for the Veteran's having a caretaker, or for his caretaker doing his shopping and other activities, is his psychiatric disorder as opposed to a combination of his physical and psychiatric limitations.  He thus does not have symptoms equivalent in severity to intermittent inability to perform activities of daily living. 

With regard to disorientation to time or place, the Veteran has been oriented to place, and has generally known the day of the month, but has reported not knowing the month or year itself, or knowing the month but not the day.  The Board finds that this is not equivalent in severity to disorientation to time as contemplated by a 100 percent rating.  In this regard, the June 2010 VA examiner found that the Veteran was oriented to time notwithstanding the fact that the Veteran reported the year as 2009 rather than 2010, and stated that he did not know the month.  The examiner also noted that the Veteran reported that it was the middle of summer and estimated that summer would end in about two months.  The October 2003 SSA examination report also reflects the examiner's finding that the Veteran was oriented to time.  At this examination, the Veteran knew the day and year, but did not know the month.  Thus, as found in the October 2003 SSA examination and June 2010 VA examination report, the Veteran's inability to provide the correct day or year is not so severe as to amount to disorientation to time.  This evidence weighs against equivalency in severity to disorientation with respect to time as contemplated by a 100 percent rating prior to March 8, 2012.  See 38 C.F.R. § 4.130, Rating Formula. 

Finally, although the Veteran has memory loss and difficulty recalling names, he is not shown to have memory loss for names of his close relatives, own occupation, or own name prior to March 8, 2012.  Thus, his memory loss is not equivalent in severity to the memory loss contemplated by a 100 percent rating.  See id.

Because the Veteran's symptoms were not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating prior to March 8, 2012, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating were not more nearly approximated from November 6, 2002 through March 7, 2012.  See id.; Vazques-Claudio, 713 F.3d at 116, 188.

In sum, a 70 percent rating, but no higher, is warranted from November 6, 2002 through March 7, 2012 for the Veteran's anxiety disorder with memory and concentration impairment.   

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's psychiatric disorder and cognitive impairment over the course of this appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating greater than 70 percent at any point from November 6, 2002 through March 7, 2012, for the reasons explained above.  See 38 C.F.R. § 4.7.  Rather, they have more nearly approximated the criteria for a 70 percent rating even at their most severe presentation.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC's 9326 and 9413.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the 70 percent rating assigned for the entire period under review.  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned, which also raised the issue of whether their combined impact was adequately captured by the regular schedular standards.  See id. at 1363.  In this case, unlike Johnson, only the evaluation of the Veteran's anxiety disorder with memory and concentration impairment is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of this disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

In sum, resolving reasonable doubt, entitlement to an initial rating of 70 percent, but no higher, for the period from November 6, 2002 to March 7, 2012 for an anxiety disorder with cognitive impairment is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for the period from November 6, 2002 to March 7, 2012 for an anxiety disorder with cognitive impairment is granted, subject to the law governing payment of monetary benefits. 



REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

The Veteran must be scheduled for a gastrointestinal examination, as directed in the Board's August 2013 remand.  According to the July 2015 supplemental statement of the case (SSOC), the Veteran did not report for a gastrointestinal examination scheduled for July 2015.  The Veteran's representative stated in an August 2015 letter that the Veteran asserts that he was never notified of the July 2015 examination, and that he was willing to report for it.  The Veteran must be given another opportunity to appear for the examination. 

Because resolution of the issue of entitlement to TDIU prior to March 2012 may be impacted by the development and outcome of the service connection claim for a digestive disorder, the Board will defer adjudication of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records dated since July 2015. 

2. Then, schedule the Veteran for a complete VA gastrointestinal examination.  All indicated tests and studies should be performed, as deemed warranted by the examiner, and all clinical findings reported.



3. If the examination is positive for a gastrointestinal condition, forward the claims file, with updated treatment records and a copy of the examination report, to the examiner who conducted the June 2010 VA digestive examination for an addendum opinion as to whether a digestive condition, if diagnosed, is directly related to service, including as due to exposure to lead-based paint, or caused or aggravated by the service-connected anxiety with memory and concentration loss.  If the June 2010 VA examiner is not available, please forward the file to an appropriate physician for an opinion.

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim for a digestive disorder and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


